WR-83,312-01
                                                   COURT OF CRIMINAL APPEALS
                                                                    AUSTIN, TEXAS
                                                   Transmitted 5/25/2015 4:14:48 PM
                                                     Accepted 5/26/2015 8:08:03 AM
                                                                     ABEL ACOSTA
                                                                             CLERK
               CAUSE NO. WR-83,312-01
                                                       RECEIVED
                                                COURT OF CRIMINAL APPEALS
                       IN THE                          5/26/2015
                                                  ABEL ACOSTA, CLERK
             COURT OF CRIMINAL APPEALS

                   AUSTIN, TEXAS
____________________________________________________________

             EX PARTE JAVIER TAMEZ,

                                           APPLICANT
__________________________________________________________

 ON APPLICATION FOR AN ARTICLE 11.07 WRIT OF HABEAS
CORPUS IN CAUSE NO. 08-CR-0741-D IN THE 105TH JUDICIAL
         DISTRICT COURT, NUECES COUNTY, TEXAS
_____________________________________________________________

  APPLICANT’S OBJECTIONS TO TRIAL COURT’S
FINDINGS OF FACT, CONCLUSIONS OF LAW, AND
  RECOMMENDATION PURSUANT TO RULE 73.4
OF THE TEXAS RULES OF APPELLATE PROCEDURE
_____________________________________________________________

                                   ALFREDO MORALES, JR.
                                   ATTORNEY AT LAW
                                   P.O. BOX 52942
                                   MCALLEN, TX 78505-2942
                                   (956) 536-8800 BUS
                                   (956) 381-4269 FAX
                                   EMAIL: amjr700@gmail.com
TO THE HONORABLE COURT OF CRIMINAL APPEALS:

   Applicant JAVIER TAMEZ files his objections to the trial court’s

findings of fact, conclusions of law, and recommendation, and in support

thereof would show the court as follows:

                              I.
                     PRELIMINARY STATEMENT

   The trial court entered its findings on May 5, 2015. The trial court clerk

certified the findings and entered them into the minutes of the court on May

13, 2015. On that same date, the findings were mailed to the undersigned

counsel. (The District Clerk’s Office envelope is postmarked May 13,

2015.) As an officer of the court, counsel would represent that he received

the findings on May 16, 2015. Rule 73.4 of the Texas Rules of Appellate

Procedure allows counsel ten days to file objections to the trial court’s

findings. Accordingly, counsel is filing his objections within the time frame

provided by the rules.

   The Applicant objects to all of the trial court’s conclusions that trial

counsel rendered the requisite effective assistance of counsel in this case. It

is clear that the trial court did not conduct a careful, studied examination of

the Applicant’s writ, the affidavits, or the record in this case. The trial court

relied exclusively on the State’s response, even adopting the State’s
proposed findings and conclusions verbatim, without any independent

analysis of its own.

   Accordingly, the Applicant urges his objections as follows:

                       II.
                   OBJECTION 1:
   TRIAL COUNSEL FAILED OR PRESERVE THE APPLICANT’S
      RIGHT TO APPEAL BECAUSE HE DID NOT FOLLOW
     THE MANDATES SET FORTH UNDER JONES v. STATE

   While trial counsel’s affidavit states that he consulted with the Applicant

about his post-conviction rights, including the right to file an appeal, he

failed to take the appropriate the two-step process outlined in Jones v. State,

98 S.W.3d 700 (Tex. Crim. App. 2003): one, file a Pro Se Notice of Appeal

and file a contemporaneous Motion to Withdraw as counsel of record.

   That he (trail counsel) may have advised against filing an appeal is

immaterial and not controlling. Trial counsel knew Applicant wanted to

appeal, but instead of assisting him in providing the appropriate notice to the

court, he did nothing, referring him to an appellate lawyer instead. The trial

lawyer’s responsibility as trial counsel did not end upon the conclusion of

the revocation hearing. Rather, it continued for the next thirty days during

which time he had to follow the procedure in Jones v. State.

   Trial counsel rendered ineffective assistance of counsel in this regard,

and the Applicant is entitled to an out-of-time appeal.
                      III.
                OBJECTION 2:
  TRAIL COUNSEL FAILED TO PRESENT EVIDENCE AND ARGUE
THAT THE ALLEGED VICTIM, NOT APPLICANT, WAS THE ONE
           WHO HAD INITIATED THE CONTACTS

   The record clearly substantiates the Applicant’s position that he merely

responded her constant texts. In fact, the evidence demonstrated that the

alleged victim had, in fact, deleted some of the texts so as to give the

appearance that it was he who, at times, was initiating contact. The State’s

attorney even conceded this point in final argument and, even then,

Applicant’s trial counsel did not make any argument to the trial court that

the statue required “initiation” on the part of the Applicant. The evidence

was insufficient to have sustained a violation of his terms and conditions of

his probation. More importantly, trial counsel should have argued that,

legally, the prosecution had no case, because at the time of the hearing in

question, there was no legal precedent to show that text messaging was an

“electronic communication” within the meaning of the statute. It was not

until mid-2014, that an appeals court held, for the first time, that texting

could be considered an “electronic communication” under the statute.

Perone v. State, No. 14-12-00969-CR (Tex. App. – Houston [14th Dist.]

2014). Again, however, in light of the specific wording of the statute,

when taken together with the definition of electronic communications, the
Appeal’s court’s decision is questionable.

   Trial counsel rendered ineffective assistance of counsel on this point.

                       IV.
                  OBJECTION 3:
 TRIAL COUNSEL WAS INEFFECTIVE BECAUSE HE ADVISED
APPLICANT TO ENTER PLEAS OF “TRUE” TO THE STATE’S
        ALLEGATIONS OF NON-PAYMENT OF FEES

   Prior to beginning the revocation hearing, trial counsel advised and

allowed Applicant to enter pleas of “true” to the allegations that he was

in arrears in his monthly supervisory fees, court appointed fees, electronic

home monitoring fees, and child support payments.

   Suffice it to say, that Applicant had a legal defense to all of these

allegations, given that during the relevant time period when they were due,

the Applicant was incarcerated, unemployed, or sporadically working odd

jobs. More importantly, the State, not the Applicant, had the burden to show

that he had willfully failed to make all these payments. (See legal

authorities cited in Applicant’s writ.)

   Trial counsel rendered ineffective assistance of counsel on this point.

                       V.
                  OBJECTION 4:
TRIAL COUNSEL FAILED TO OBJECT OT THE STATE’S EXHIBIT
   WHICH CONTAINED THE OFFENDING TEXT MESSAGES

   The State presented only one exhibit to support its allegation that

Applicant had contacted the alleged victim in violation of the statute and the
terms and conditions of his probation. State’s counsel, without setting the

proper predicate, merely tendered the exhibit to the witness, who

immediately began testifying as to its contents. Trial counsel did not object,

and all of its contents (i.e., numerous texts) came into evidence. The fact

that the exhibit could have been properly authenticated and formally

introduced as evidence, as the State suggests, is of no moment. It was

considered hearsay evidence until such time as all of the formalities were

met. The Texas Rules of Evidence apply at revocation hearings. Ex Parte

Doan, 369 S.W.3d 205 (Tex. Crim. App. 2012).

   Trial counsel rendered ineffective assistance of counsel on this point.

                        VI.
                   OBJECTION 5:
  TRIAL COUNSEL FAILED TO REQUEST FOR A CONTINUANCE
IN ORDER TO ADEQUATELY PREPARE FOR THE HEARING

   The record establishes that trial counsel was not fully prepared to contest

the allegations in the State’s motion to revoke. Even the trial court,

recognizing that counsel was not totally prepared, allowed counsel to review

the State’s exhibit by calling for a brief recess in the proceedings. By having

requested a continuance, trial counsel would have been able to secure the

witnesses he needed to cast doubt on the alleged victim’s credibility, and

would have allowed him time to prepare and present his own exhibit, which

he told the court that he had some evidence he wanted to tender for the
court’s consideration, but candidly admitted that it was not in “proper

format.”

   Trial counsel rendered ineffective assistance of counsel on this point.

                       VII.
                  OBJECTION 6:
  TRIAL COUNSEL FAILD TO PRESERVE CERTAIN ISSUES FOR
                APPELLATE REVIEW

   Because Applicant had not yet been convicted on the underlying offense

because of his deferred adjudicated status, trial counsel could have filed a

pre-trial writ of habeas corpus in order to challenge the Applicant’s

contentions that his guilty plea was involuntary and that his sentence for the

stated offense was harsh and disproportionate under this court’s authority in

Nix v. State, 65 S.W.3d 664 (Tex. Crim. App. 2001) and Jordan v. State, 54
S.W.3d 3 (Tex. Crim. App. 2001). Trial counsel failed to preserve these

issues for appellate review, and Applicant is foreclosed from urging these

two particular points, even if he were to be granted an out-of-time appeal.

   Trial counsel rendered ineffective assistance of counsel on this point.

                        VIII.
                      OBJECTION 7:
    TRIAL COUNSEL FAILED TO OBJECT TO EXTRANEOUS
     OFFENSES ALLUDED TO BY THE ALLEGED VICTIM

   At the punishment phase of the hearing, the alleged victim referred to

several extraneous events about abuse she had suffered at the hands of the
Applicant: punching her during their arguments; demanding sex in

exchange for child support; and threatening her with physical harm by one

of Applicant’s family members, who, according to her, was a member of the

Texas Syndicate, a violent Texas prison gang.

   Since all of these matters were nothing more than character-conformity

evidence, all of these incidents were objectionable under the applicable rules

of evidence, but trial counsel made no effort to levy any type of objection.

   The State’s contention that this evidence was permissible under Article

37.07, and not Rule 404 of the rules of evidence, is without merit. A

revocation proceeding is civil in nature and is not a criminal trial. Weed v.

State, 891 S.W.2d 22 (Tex. App. – Ft. Worth 1995). Therefore, the Texas

Code of Criminal Code provisions do not control. Moreover, contrary to the

State’s allegation that Rule 404 is limited to guilt/innocence stage is likewise

without legal merit. The language of Rule 404 imposes no such restriction

or limitation.

   Trial counsel rendered ineffective assistance on this point.

                                IX.
                            CONCLUSION

   For the forgoing reasons, the trial court’s findings that trial counsel did

not render ineffective assistance of counsel is not supported by the record or
by trial counsel’s affidavit.

                                  X.
                                PRAYER

   Applicant respectfully requests that this court find that the trial court’s

findings and conclusions are erroneous, both in fact and law, and that his

trial counsel rendered ineffective assistance of counsel. In the event the

court is unable to make a decision with the information forwarded by the

trial court, then the Applicant would request that the court remand the writ to

the trial court for an evidentiary hearing, so that the Applicant is allowed to

more fully develop the allegations, and this court can then make the

appropriate disposition of the Applicant’s requested relief.

                                           Respectfully Submitted,

                                            Alfredo Morales, Jr.
                                            Attorney at Law
                                            P. O. BOX 52942
                                            McAllen, TX 78505-2942
                                            (956) 536-8800 TEL
                                            (956) 381-4269 FAX
                                            Email: amjr700@gmail.com

                                               /S/ Alfredo Morales, Jr.
                                           __________________________
                                             ALFREDO MORALES, JR.
                                             STATE BAR NO. 14417290
               CERTIFICATE OF COMPLIANCE

   In accordance with Rule 9.4(i)(3) of the Texas Rules of Appellate

Procedure, and Ex Parte Walton, 422 S.W.3d 720 (Tex. Crim. App.

2014), I, Alfredo Morales, Jr., court-appointed counsel of record for

Applicant, hereby certify that, relying on the word count of the computer

program used to prepare the Applicant’s objections herein, the document

contains 1,782 words.

                                            /S/ Alfredo Morales, Jr.
                                         __________________________
                                           ALFREDO MORALES, JR.
                   CERTIFICATE OF SERVICE

   I, Alfredo Morales, Jr., hereby certify that a true and correct copy of the

Applicant’s objections were sent via regular mail to the following respective

counsel of record on this the 25th day of May, 2015:

                     Les Cassidy
                     Attorney at Law
                     814 Leopard Street
                     Corpus Christi, TX 78401
                     (Applicant’s trial counsel)

                     James Odell
                     Asst. Dist. Atty.
                     Nueces County District Attorney’s Office
                     901 Leopard Street, Room 206
                     Corpus Christi, TX 78401



                                               /S/ Alfredo Morales, Jr.
                                            __________________________
                                             ALFREDO MORALES, JR.